DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant amendments of 1/14/21 have been entered. The amendments have overcome the 112(b) rejection of the non-final rejection of 9/15/2020, with the exception of the 112(b) rejections presented for claims 2 and 16, restated below, which appear to remain unaddressed in amendments or arguments.

Applicant's arguments filed 1/14/21 have been fully considered but they are not persuasive. The claims in question were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terry (US 20050115741 A1). 
Applicant contends that the newly amended limitations are not taught by Terry. The examiner respectfully notes that alternate figures and paragraphs have been cited in the 102 rejection below which teach the newly recited limitations. 

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites “core carrying power and data cables”, it appears that this should read “a core carrying power and data cables”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claims 2 and 16 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 5-10 and 19-20 are rejected for depending from a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terry (US 20050115741 A1).

Regarding claim 1, Terry teaches a well logging tool comprising: 
a spoolable composite tube (Fig 1A, “composite coiled tubing 20” is seen as being spooled at surface equipment 10) comprising: 
a core carrying power and data cables (Fig 3, Para 0110, layer 47 carries “conductors 40 may be conductors, such as electrical conductors 41 for transmitting electrical power, and/or conductors for transmitting data, such as data transmission conductors 42”),
 	a sheath surrounding the core (Fig 3, layer 34), the sheath comprising a fiber component encapsulated in a matrix material (Para 0116, “The fibers of load carrying layers 34 are preferably wound into a thermal setting or curable resin”; and 
a plurality of sensors embedded in the matrix material (Para 0029, “a plurality of sensors […] may be mounted on one or more of the data transmission conduits along the length of the composite coiled tubing”; Fig 3, Para 0110 conductors 40 include transmission conduits 42. The present recitation of “embedded” permits the sensors to merely be surrounded by the recited sheath layer surrounding the core. This interpretation appears to be consistent with applicant’s own disclosure. “Embed” is defined as “To fix firmly in a surrounding mass” see https://www.thefreedictionary.com/embedded.), wherein the power and data Para 0029, the sensors in being mounted to the transmission conduit along the length of the coiled tubing would extend to surface and the coiled tubing extends to surface as seen in Fig 1A); and 
a vibrator tool configured to insert the well logging tool into a wellbore (Fig 1A, there is a BHA with a drill bit shown which generates vibration e.g. as evidenced by Pelfrene (US 20170356249 A1) which in Para 0025 discusses, “inherent vibration of the drill bit”).

Regarding claim 2, Terry further teaches wherein the well logging tool has a substantially cylindrical body (Abstract, the composite coiled tubing is a “tube” and thus cylindrical).

Regarding claim 3, Terry further teaches wherein the plurality of sensors are selected from the group consisting of acoustic sensors, optical sensors, mechanical sensors, electrical sensors, fluidic sensors, pressure sensors, temperature sensors, and chemical sensors (Para 0011, the sensors include information regarding “downhole pressure” and “downhole temperature”).

Regarding claim 6, Terry further teaches wherein the fiber component comprises a plurality of fibers that are woven, braided, knitted, stitched, circumferentially wound, or helically wound (Para 0077, fiber may be “braided fiber reinforced thermoplastic”).

Para 0116, “Carbon fibers are preferred because of their strength”).

Regarding claim 8, Terry further teaches wherein the matrix material is selected from the group consisting of polyether ether ketone, polyether ketone, polyetherketoneketone, polyamide, polyethylene, polyurethane, polypropylene, polyphenylene sulfide, epoxy, phenolic, bismaleimide, ester, polyester, vinyl-ester, ceramic, and carbon (Para 0077, the tube may be constructed from “epoxy”).

Regarding claim 9, Terry further teaches wherein the power and data cables are partially encapsulated by the matrix material (Fig 3, lines 40, 41, 42, etc are enclosed within and isolated from the tool exterior, “encapsulate” is defined as “to enclose in” see https://www.merriam-webster.com/dictionary/encapsulate and thus under the broadest reasonable interpretation, the manner in which the lines 40, 41, 42, etc. of the prior art are enclosed by the matrix material of layer 34 meets the recited claim limitation).

Regarding claim 10, Terry further teaches wherein the matrix material has a tensile modulus of elasticity of at least 250,000 psi, has a maximum tensile elongation of greater than or equal to 5%, or has a glass transition temperature of at least 180 degrees F (Para 0077, “a composite tube having an axial component of the modulus of elasticity with a Young's modulus in the range of 500,000 to 5,000,000 psi”, or in other words, a modulus of elasticity of at least 250 kpsi).

Regarding claim 14, Terry teaches a method for monitoring a well condition, the method comprising: 
inserting a well logging tool into a wellbore (Fig 1A, tool string 20 and BHA 30 are inserted into a wellbore 12), the well logging tool comprising: 
a spoolable composite tube (Fig 1B, “composite coiled tubing 20” is seen as being spooled at surface equipment 10) comprising: 
a core carrying power and data cables (Fig 3, Para 0110, layer 47 carries “conductors 40 may be conductors, such as electrical conductors 41 for transmitting electrical power, and/or conductors for transmitting data, such as data transmission conductors 42”),
 		a sheath surrounding the core (Fig 3, layer 34), the sheath comprising a fiber component encapsulated in a matrix material (Para 0116, “The fibers of load carrying layers 34 are preferably wound into a thermal setting or curable resin”; and 
a plurality of sensors embedded in the matrix material (Para 0029, “a plurality of sensors […] may be mounted on one or more of the data transmission conduits along the length of the composite coiled tubing”; Fig 3, Para 0110 conductors 40 include transmission conduits 42. The present recitation of “embedded” permits the sensors to merely be surrounded by the recited sheath layer surrounding the core. This interpretation appears to be consistent with applicant’s own disclosure. “Embed” is defined as “To fix firmly in a surrounding mass” see https://www.thefreedictionary.com/embedded. ), wherein the power and data cables connect the plurality of sensors to a surface for monitoring a well condition (Para 0029, the sensors in being mounted to the transmission conduit along the length of the coiled tubing would extend to surface and the coiled tubing extends to surface as seen in Fig 1A); and 
a vibrator tool configured to insert the well logging tool into a wellbore (Fig 1A, there is a BHA with a drill bit shown which generates vibration e.g. as evidenced by Pelfrene (US 20170356249 A1) which in Para 0025 discusses, “inherent vibration of the drill bit”).
receiving, in real-time, data pertaining to the monitored well condition on the surface (Para 0028, “The downhole system uses the unique properties of the composite coiled tubing to provide real time downhole data and information for processing at the surface”).

Regarding claim 15, Terry teaches a system for monitoring a well condition, the system comprising: 
a well logging tool including a plurality of sensors (Para 0029, “a plurality of sensors […] may be mounted on one or more of the data transmission conduits along the length of the composite coiled tubing”); 
(Fig 1A, there is a BHA with a drill bit shown which generates vibration e.g. as evidenced by Pelfrene (US 20170356249 A1) which in Para 0025 discusses, “inherent vibration of the drill bit”. The tool aids in the insertion of the well logging tool/coiled tubing string by e.g. contributing weight and drilling through the formation); 
wherein the well logging tool further comprises a spoolable composite tube (Fig 1B, “composite coiled tubing 20” is seen as being spooled at surface equipment 10)comprising:
a spoolable composite tube (Fig 12, “composite coiled tubing 320” is seen as being spooled at surface equipment 10) comprising: 
core carrying power and data cables (Fig 3, Para 0110, layer 47 carries “conductors 40 may be conductors, such as electrical conductors 41 for transmitting electrical power, and/or conductors for transmitting data, such as data transmission conductors 42”),
 	a sheath surrounding the core (Fig 3, layer 34), the sheath comprising a fiber component encapsulated in a matrix material (Para 0116, “The fibers of load carrying layers 34 are preferably wound into a thermal setting or curable resin”); and 
the plurality of sensors embedded in the matrix material (Para 0029, “a plurality of sensors […] may be mounted on one or more of the data transmission conduits along the length of the composite coiled tubing”; Fig 3, Para 0110 conductors 40 include transmission conduits 42. The present recitation of “embedded” permits the sensors to merely be surrounded by the recited sheath layer surrounding the core. This interpretation appears to be consistent with applicant’s own disclosure. “Embed” is defined as “To fix firmly in a surrounding mass” see https://www.thefreedictionary.com/embedded. ), wherein the power and data cables connect the plurality of sensors to a surface for monitoring a well condition (Para 0029, the sensors in being mounted to the transmission conduit along the length of the coiled tubing would extend to surface and the coiled tubing extends to surface as seen in Fig 1A). 

Regarding claim 16, Terry further teaches wherein the well logging tool has a substantially cylindrical body (Abstract, the composite coiled tubing is a “tube” and thus cylindrical, Claim 8 the coiled tubing is a fiber reinforced “matrix”).

Regarding claim 17, Terry further teaches wherein the plurality of sensors are selected from the group consisting of acoustic sensors, optical sensors, mechanical sensors, electrical sensors, fluidic sensors, pressure sensors, temperature sensors, and chemical sensors (Para 0011, the sensors include information regarding “downhole pressure” and “downhole temperature”).

Regarding claim 20, Terry further teaches wherein the matrix material has a tensile modulus of elasticity of at least 250,000 psi, has a maximum tensile elongation of greater than or equal to 5%, or has a glass transition temperature of at least 180 degrees F (Para 0077, “a composite tube having an axial component of the modulus of elasticity with a Young's modulus in the range of 500,000 to 5,000,000 psi”, or in other words, a modulus of elasticity of at least 250 kpsi).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry (US 20050115741 A1) in view of Livescu (US 20180266238 A1).

Regarding claim 4, Terry is silent on wherein the well logging tool further comprises one or more cameras installed on a distal end of the tool to provide a live visual means to check a well condition.
	Livescu teaches wherein the well logging tool further comprises one or more cameras installed on a distal end of the tool to provide a live visual means to check a well condition (Fig 1, Para 0017 and 0024, there is a downhole camera 30 seen at the far end of the tool in Fig 1, the tool is a part of a sensor package that may include pressure and temperature sensors used to supply additional downhole information to users).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Terry by 

Regarding claim 18, Terry is silent on wherein the well logging tool further comprises one or more cameras installed on a distal end of the tool to provide a live visual means to check a well condition.
	Livescu teaches wherein the well logging tool further comprises one or more cameras installed on a distal end of the tool to provide a live visual means to check a well condition (Fig 1, Para 0017 and 0024, there is a downhole camera 30 seen at the far end of the tool in Fig 1, the tool is a part of a sensor package that may include pressure and temperature sensors used to supply additional downhole information to users).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Terry by having one or more cameras installed on a distal end of the tool to provide a live visual means to check a well condition as disclosed by Livescu because it would be a means for providing information regarding another downhole parameter which may be desired by an operator (Para 0003 of Livescu). 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676